The questions raised by this appeal concern the amount of allowances to the receiver, his attorney, and the trustee in the deed of trust made to secure appellant's indebtedness.
The chancellor had the right, if he concluded the justice of the matter so required, to look to the whole record, including the register's report and the evidence taken on the reference, and make what decree he deemed just in respect to the contested items, and this court has the same right. Horst v. Pake,195 Ala. 620, 71 So. 430; Faulk v. Hobbie Grocery Co., 178 Ala. 254,59 So. 450.
The presumption on this appeal is that the register was right. Pollard v. American Freehold Land Mortgage Co., 139 Ala. 183,35 So. 767. However, it is competent for the court, in the case of questions of the sort here presented, questions as to the value of services rendered, to exercise its independent judgment and determine the contested items upon consideration of the whole case as developed on the record. The court is not bound to accept the opinions of witnesses in such matters. Andrews v. Frierson, 144 Ala. 470, 39 So. 512; Robinson v. Crotwell, 175 Ala. 194, 57 So. 23.
After due consideration the court has determined the items in dispute as follows: To the receiver, $300; to the receiver's attorney, $250; to the trustee, $375. One-half the *Page 19 
costs of this appeal will be divided between the receiver and the trustee; one-half will be taxed against the appellant.
Affirmed in part, reversed in part, and rendered.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.